              Case 2:21-cv-00005 Document 1 Filed 03/02/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

HUMBERTO GLORIA, JR.                         §
AND DENISE SONORA                            §
     Plaintiff                               §
                                             §
v.                                           §       CIVIL ACTION NO. ______________
                                             §
UNITED PROPERTY & CASUALTY                   §
INSURANCE COMPANY,                           §
     Defendant                               §

     DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
                        NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and Local Rule 81 of the United States

District Court for the Western District of Texas, UNITED PROPERTY & CASUALTY

INSURANCE COMPANY, Defendant in the above-referenced case, having been served the

citation and Plaintiffs’ Original Petition, files this Notice of Removal. In support thereof,

Defendant states as follows:

     1. On January 29, 2021, Plaintiffs, Humbert Gloria, Jr. and Denise Sonora, filed an action

        styled: Cause No. 21-01-39623-MCVAJA; HUMBERTO GLORIA, JR. AND DENISE

        SONORA v. UNITED PROPERTY & CASUALTY INSURANCE COMPANY, Defendant, in

        the 365th Judicial District Court of Maverick County, Texas.

     2. Defendant, UNITED PROPERTY & CASUALTY INSURANCE COMPANY hereby

        requests and consents to the removal of this matter to the United States District Court for

        the Western District of Texas, Del Rio Division.

     3. Pursuant to L.R. 81, Defendant attaches true and correct copies of the following documents

        as Exhibits to this Notice of Removal:




                                                 1
         Case 2:21-cv-00005 Document 1 Filed 03/02/21 Page 2 of 5




       a) Exhibit 1 – A true and correct copy of proof of executed service on Defendant

           UNITED PROPERTY & CASUALTY INSURANCE COMPANY;

       b) Exhibit 2 – A true and correct copy of Plaintiff’s Original Petition;

       c) Exhibit 3 – An index of matters being filed;

       e) Exhibit 4 – A list of all counsel of record, including addresses, telephone numbers,

           and parties represented;

       f) Exhibit 5 – A true and correct copy of the Florida Certificate of Formation for

           Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

           located in the Secretary of State of Florida; and,

       g) Exhibit 6 - A true and correct copy of the Annual 2020 For Profit Corporation

           Report for the Secretary of State of Florida.

       h) Exhibit 7 - A true and correct copy of Defendant’s State Court Notice of Removal.

4. In the underlying State Court Action, Plaintiffs allege that sometime prior to December 13,

   2018, Plaintiffs purchased a home insurance policy from Defendant for a house located at

   1259 Royal Been Drive, Eagle Pass, Texas 78852. Plaintiff alleged that on December 13,

   2018, a severe storm occurred at this location which damaged the house. Plaintiffs filed a

   claim with Defendant in order to pay Plaintiffs for these claimed damages. Defendant sent

   an inspector and found no damages to the property from a reported storm occurring on

   December 13, 2018. Plaintiff reported a claim for damages from this December 13, 2018.

   Plaintiff then filed the State Court lawsuit against Defendant for breach of contract,

   violations of the Texas Insurance Code, a common law breach of good faith and fair

   dealing, violations of the Texas Deceptive Trade Practices Act, and a claim of waiver and

   estoppel. Plaintiffs further allege damages sustained as a result of this incident, requests



                                             2
         Case 2:21-cv-00005 Document 1 Filed 03/02/21 Page 3 of 5




   mental anguish, court costs and attorneys’ fees and three times the alleged actual damages.

   Plaintiff Exhibit 2.

5. In their Petition, Plaintiffs admit they are residents of Maverick County, Texas. Exhibit 2.

6. Defendant, UNITED PROPERTY & CASUALTY INSURANCE COMPANY exists and

   is a corporation duly authorized to transact business of protection, indemnity and residual

   value insurance as specified under the laws of the State of Florida. Exhibit 5. Defendant

   is not a limited partnership, general partnership, limited liability company per this

   Certificate. Thus, Defendant is a citizen of the State of Florida.

7. Defendant, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’s principal

   place of business and home office address is located at 800 2nd Avenue South, Saint

   Petersburg, Florida 33701. Exhibit 6.

8. Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over the underlying State

   Court Action, because the matter in controversy, as plead and demanded by Plaintiff,

   exceeds the sum or value of $75,000.00, and it is between citizens of different States—

   Texas and Florida.

                           AMOUNT IN CONTROVERSY

9. Plaintiff seeks recovery of damages and monetary relief over $75,000, claiming damages

   of at least $200,000.00, but no more than $1,000,000.00 and in pleading an amount in

   controversy requirement of 28 U.S.C. § 1332(a) is satisfied. Exhibit 2.

                           DIVERSITY OF CITIZENSHIP

10. Plaintiffs allege that they are residents of Maverick County, Texas; thus, they are Texas

   citizens. Exhibit 2. Defendant UNITED PROPERTY & CASUALTY INSURANCE

   COMPANY is a resident and citizen of the State of Florida. Exhibits 5 and 6. Defendant



                                             3
         Case 2:21-cv-00005 Document 1 Filed 03/02/21 Page 4 of 5




   is clearly a citizen of a State different from Plaintiff. Therefore, the diversity of citizenship

   requirement in 28 U.S.C. § 1332(a)(1) is satisfied.

                                    PROPER VENUE

11. Pursuant to 28 U.S.C. § 1441(a), Defendant may remove any state civil action of which the

   district courts of the United States have diversity jurisdiction to that district and division

   embracing the place where such action is pending. Reynolds v. Personal Representative of

   the Estate of Johnson, 139 F.Supp.3d 838 (USDC for the Western District of Texas 2015).

   Here, Plaintiff filed the underlying State Court Action in the 365th Judicial District of

   Maverick County, Texas.       The United States District Court for the Western District of

   Texas – Houston Division encompasses Maverick County, Texas and is very close to Del

   Rio, Texas, one of the divisions of the Western District of Texas, Del Rio Division.

   Therefore, this district and division are the proper venue to remove the underlying State

   Court Action.

                             TIMELINESS OF REMOVAL

12. Defendant, pursuant to the requirements set forth in 28 U.S.C. § 1446(b)(1), are timely

   filing this Notice of Removal prior to all time deadlines as set forth therein.

13. The filing fee is being paid to the Clerk and is simultaneously being filed with this Notice.

14. In accordance with 28 U.S.C. § 1446(a), Local Rule 81 and as set forth above, a copy of

   all processes, pleadings, and other required documents are attached hereto as Exhibits 1-6.

15. This Notice of Removal is filed subject to and without waiving any defenses or objections

   to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure and/or

   by any applicable state or federal law.

16. There are no orders signed by the state judge in the underlying State Court Action.



                                              4
             Case 2:21-cv-00005 Document 1 Filed 03/02/21 Page 5 of 5




   17. WHEREFORE, considering the foregoing, Defendant, UNITED PROPERTY &

CASUALTY INSURANCE COMPANY respectfully requests this Honorable Court to remove

and accept the State Court Action, Cause No. 21-01-39623-MCVAJA; HUMBERTO GLORIA, JR.

AND DENISE SONORA v. UNITED PROPERTY & CASUALTY INSURANCE COMPANY,

Defendant, in the 365th Judicial District Court of Maverick County, Texas and for such other and

further relief as this Court deems just and appropriate.

                                      Respectfully submitted,

                                      RESNICK & LOUIS, PC

                                      /s/ Stephen E. Irving
                                      STEPHEN E. IRVING
                                      Federal Bar No. 35240
                                      State Bar No. 24035186
                                      2929 Allen Parkway, Suite 200
                                      Houston, Texas 77019
                                      sirving@rlattorneys.com
                                      (281) 724-5580

                                      ATTORNEYS FOR DEFENDANT
                                      UNITED PROPERTY & CASUALTY INSURANCE
                                      COMPANY


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 1th day of March 2021, a true and correct copy of the above and

foregoing document was served upon all counsel of record pursuant to the Federal Rules of Civil

Procedure.

                                      /s/ Stephen E. Irving
                                      STEPHEN E. IRVING




                                                 5
